CCA 38839. On further consideration of the granted issues in the above-entitled case (Daily Journal, October 27, 2016), it is ordered that Issue II is hereby amended as follows:
II. WHETHER JUDGE MARTIN T. MITCHELL’S SERVICE ON BOTH THE AIR FORCE COURT OF CRIMINAL APPEALS AND THE UNITED STATES COURT OF MILITARY COMMISSION REVIEW VIOLATES THE APPOINTMENTS CLAUSE GIVEN HIS STATUS AS A PRINCIPAL OFFICER ON THE UNITED STATES COURT OF MILITARY COMMISSION REVIEW.
The petition for grant of review is also granted on the following
specified issue:
III. WHETHER JUDGE MARTIN T. MITCHELL WAS IN FACT A PRINCIPAL OFFICER FOLLOWING HIS APPOINTMENT BY THE PRESIDENT TO THE UNITED STATES COURT OF MILITARY COMMISSION REVIEW IN LIGHT OF THE PROVISIONS OF 10 U.S.C. § 949b(4)(C) AND (D), AUTHORIZING REASSIGNMENT OR WITHDRAWAL OF APPELLATE MILITARY JUDGES SO APPOINTED BY THE SECRETARY OF DEFENSE OR HIS DESIGNEE.
The parties will file contemporaneous briefs and a joint appendix on the granted issues as amended and the specified issue on or before January 24, 2017. Reply briefs will not be filed. Amicus curiae briefs under Rule 26(a)(1) will be filed on or before January 24, 2017, and motions for leave to file amicus curiae briefs under Rule 26(a)(3) will be filed on or before January 17, 2017. Should said motions be *47granted, amicus curiae briefs under Rule 26(a)(3) will also be filed on or before January 24, 2017.